DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 09/27/2020. Claims 1-10 are pending in the Application with independent Claim 1.  

Continuity/ PRIORITY Information.
The present Application 17033802, filed 09/27/2020 claims foreign priority to CN Application 202010744470.4, filed 07/29/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because they fail to comply with the proper font size, i.e. too small. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recite an abstract idea, under Step 2A Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, according to the limitations,  
S1: describing an initial capability in a test and determining an evaluation strategy and a joint task background information of the test according to the capability to be developed based on the initial capability; 
S2: generating a logical shooting range for the joint test support platform according to the joint task background information; 
S3: developing a test scenario according to the joint task background information and the logical shooting range, decomposing the test scenario, and determining a test plan corresponding to the test scenario; 
S4: performing the test according to the test plan; and 
S5: analyzing and evaluating test results of the test, and generating one or more joint capability evaluation reports for the test.   
For example, the above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “processor” i.e. evaluation process. That is, other than reciting “by processor i.e. the process,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by processor i.e. the 
For example, but for the “by a processor performing operations” i.e. evaluation process, in the context of this claim encompasses the user thinking without the recitation of a specific device for performing a function, using generic computer, such as a processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer, i.e. a processor, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. In this case, there is no   specific device recited in the Claim or described in the specification to perform the method steps. 
This judicial exception is not integrated into a practical application, under Step 2A Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, the claim recites additional elements using a processor to perform operations, i.e. analyzing and evaluating test results of the test, and generating one or more joint capability evaluation reports for the test. The processor i.e. the process, in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere software instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Additionally, the software instructions must produce a useful, concrete and tangible result otherwise the claims fail the 35 U.S.C. 101 statutory requirement. The software constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.    
 Dependent Claims 2-10 recite no additional limitation that would amount to significantly more than the abstract idea defined in its respective independent claims. The claimed invention does not include significantly more than the judicial exception because applying software instructions to an information processing device for executing instructions to perform operations does not satisfy the requirements of subject matter eligibility under 35 USC 101.
Accordingly, for the reasons provided above, claims 1-10 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.    

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: February 11, 2022
Non-Final Rejection 20220211
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov